Exhibit 10.2

Execution Version

March 18, 2015

CONTINUING GUARANTY

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of any credit and/or financial accommodation heretofore or
hereafter from time to time made or granted to Patterson-UTI Energy, Inc.
(“Borrower”) or any other Loan Party under that certain Term Loan Agreement
dated as of March 18, 2015, by and between Borrower, the financial institutions
party thereto (collectively, the “Lenders”), and Wells Fargo Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) (the “Loan
Agreement”), each of the Persons now or hereafter signatories hereto (each a
“Guarantor,” and, collectively, the “Guarantors”) hereby furnishes in favor of
Administrative Agent and the Lenders (each a “Guaranteed Party” and
collectively, the “Guaranteed Parties”) its joint and several guaranty of the
Guaranteed Obligations (as hereinafter defined) as follows:

1. Reference to Loan Agreement. Each Guarantor covenants and agrees that certain
representations, warranties and covenants set forth in the Loan Agreement are
applicable to Guarantors, and it (i) reaffirms that each such representation and
warranty is true and correct in every material respect with respect to such
Guarantor to the extent that such representation and warranty refers to such
Guarantor, and (ii) agrees to comply with all of the covenants related to it,
contained in the Loan Agreement. Each Guarantor agrees that if the Loan
Agreement shall cease to remain in effect for any reason whatsoever during any
period and any part of the Guaranteed Obligations (as hereinafter defined)
remain unpaid, then the terms, covenants, and agreements thereof which are
applicable to it shall nevertheless continue in full force and effect as
obligations of such Guarantor under this Guaranty. Each Guarantor shall take, or
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case may be, so that no Event of Default is caused by
the failure to take or refrain from taking such action, as the case may be. All
capitalized terms used but not defined herein shall have the meaning assigned to
such term in the Loan Agreement.

2. Guaranty. (a) Each Guarantor hereby, jointly and severally, absolutely and
unconditionally guarantees, as a guarantee of payment and not as a guarantee of
collection, the prompt payment in full in Dollars when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of any
and all existing and future indebtedness and liabilities of every kind, nature
and character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary, of any Loan Party arising under any Loan
Document or otherwise with respect to any Loan, including interest and fees that
accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding (collectively, the “Guaranteed Obligations”).

(b) The books and records of the Guaranteed Parties showing the amount of the
Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations, absent
manifest error. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Guaranteed Obligations or any

 

1



--------------------------------------------------------------------------------

Execution Version

 

instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, or extent of any collateral
therefor, or by any fact or circumstance relating to the Guaranteed Obligations
which might otherwise constitute a defense to the obligations of any Guarantor
under this Guaranty.

(c) In order to provide for just and equitable contribution among the
Guarantors, the Guarantors agree that in the event a payment shall be made on
any date under this Guaranty by any Guarantor (the “Funding Guarantor”), each
other Guarantor (each a “Contributing Guarantor”) shall indemnify the Funding
Guarantor in an amount equal to the amount of such payment, in each case
multiplied by a fraction the numerator of which shall be the net worth of the
Contributing Guarantor as of such date and the denominator of which shall be the
aggregate net worth of all the Contributing Guarantors together with the net
worth of the Funding Guarantor as of such date. Any Contributing Guarantor
making any payment to a Funding Guarantor pursuant to this Section 2(c) shall be
subrogated to the rights of such Funding Guarantor to the extent of such
payment.

(d) Anything contained in this Guaranty to the contrary notwithstanding, the
obligations of each Guarantor under this Guaranty on any date shall be limited
to a maximum aggregate amount equal to the largest amount that would not, on
such date, render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code of the United
States or any applicable provisions of comparable laws relating to bankruptcy,
insolvency, or reorganization, or relief of debtors (collectively, the
“Fraudulent Transfer Laws”), but only to the extent that any Fraudulent Transfer
Law has been found in a final non-appealable judgment of a court of competent
jurisdiction to be applicable to such obligations as of such date, in each case:

(i) after giving effect to all liabilities of such Guarantor, contingent or
otherwise, that are relevant under the Fraudulent Transfer Laws, but
specifically excluding:

(A) any liabilities of such Guarantor in respect of intercompany indebtedness to
the Borrower or other affiliates of the Borrower to the extent that such
indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder;

(B) any liabilities of such Guarantor under this Guaranty; and

(C) any liabilities of such Guarantor under each of its other guaranties of and
joint and several co-borrowings of Debt, in each case entered into on the date
this Guaranty becomes effective, which contain a limitation as to maximum amount
substantially similar to that set forth in this Section 2(d) (each such other
guaranty and joint and several co-borrowing entered into on the date this
Guaranty becomes effective, a “Competing Guaranty”) to the extent such
Guarantor’s liabilities under such Competing Guaranty exceed an amount equal to
(1) the aggregate principal amount of such Guarantor’s obligations under such
Competing Guaranty (notwithstanding the operation of that limitation contained
in such Competing Guaranty that is substantially similar to this Section 2(d)),
multiplied

 

2



--------------------------------------------------------------------------------

Execution Version

 

by (2) a fraction (i) the numerator of which is the aggregate principal amount
of such Guarantor’s obligations under such Competing Guaranty (notwithstanding
the operation of that limitation contained in such Competing Guaranty that is
substantially similar to this Section 2(d)), and (ii) the denominator of which
is the sum of (x) the aggregate principal amount of the obligations of such
Guarantor under all other Competing Guaranties (notwithstanding the operation of
those limitations contained in such other Competing Guaranties that are
substantially similar to this Section 2(d)), (y) the aggregate principal amount
of the obligations of such Guarantor under this Guaranty (notwithstanding the
operation of this Section 2(d)), and (z) the aggregate principal amount of the
obligations of such Guarantor under such Competing Guaranty (notwithstanding the
operation of that limitation contained in such Competing Guaranty that is
substantially similar to this Section 2(d)); and

(ii) after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement, indemnification or contribution of such Guarantor
pursuant to applicable law or pursuant to the terms of any agreement (including
any such right of contribution under Section 2(c)).

3. No Setoff or Deductions; Taxes. Each Guarantor represents and warrants that
it is an entity formed or incorporated, as the case may be, under the laws of
one or more states of the United States of America. All payments by the
Guarantors hereunder shall be paid in full, without setoff or counterclaim or
any deduction or withholding whatsoever for any and all Indemnified Taxes or
Other Taxes. If any Guarantor must make a payment under this Guaranty, such
Guarantor agrees that it will make the payment from one of its U.S. resident
offices to Administrative Agent, on behalf of the Guaranteed Parties. If
notwithstanding the foregoing, any Guarantor makes a payment to a Guaranteed
Party under this Guaranty to which Guarantor shall be required by applicable law
to deduct any Indemnified Taxes or Other Taxes from such payments, such
Guarantor shall pay all such taxes to the relevant authority in accordance with
applicable law such that the applicable Guaranteed Party receives the sum it
would have received had no such deduction or withholding been made and shall
also pay to such Guaranteed Party, within 30 days after demand therefor, all
additional amounts which such Guaranteed Party specifies as necessary to
preserve the after-tax yield would have received if such taxes had not been
imposed. Such Guarantor shall promptly provide such Guaranteed Party with an
original receipt or certified copy issued by the relevant authority evidencing
the payment of any such amount required to be deducted or withheld.

4. No Termination. This Guaranty is a continuing and irrevocable guaranty of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until (i) all Guaranteed Obligations and any other amounts payable
under this Guaranty are indefeasibly paid and performed in full, the Commitments
of the Lenders under the Loan Agreement are terminated, or (ii) with respect to
a Guarantor, such Guarantor is released from its obligations under this Guaranty
by an instrument in writing signed by the Administrative Agent pursuant to the
Loan Agreement (such Guarantor referenced in this clause (ii) is herein referred
to as a “Released Guarantor”.

 

3



--------------------------------------------------------------------------------

Execution Version

 

5. Waiver of Notices. Each Guarantor waives notice of the acceptance of this
Guaranty and of the extension or continuation of the Guaranteed Obligations or
any part thereof. Each Guarantor further waives presentment, protest, notice,
dishonor or default, demand for payment and any other notices to which such
Guarantor might otherwise be entitled.

6. Subrogation. No Guarantor shall exercise any right of subrogation,
contribution or similar rights with respect to any payments it makes under this
Guaranty until all of the Guaranteed Obligations and any amounts payable under
this Guaranty are indefeasibly paid and performed in full and the commitments of
the Lenders under the Loan Agreement are terminated. If any amounts are paid to
any Guarantor in violation of the foregoing limitation, then such amounts shall
be held in trust for the benefit of the Guaranteed Parties and shall forthwith
be paid to Administrative Agent, on behalf of the Guaranteed Parties, to reduce
the amount of the Guaranteed Obligations, whether matured or unmatured.

7. Waiver of Suretyship Defenses. Each Guarantor agrees that the Guaranteed
Parties may, at any time and from time to time, and without notice to the
Guarantors, make any agreement with Borrower or with any other person or entity
liable on any of the Guaranteed Obligations or providing collateral as security
for the Guaranteed Obligations, for the extension, renewal, payment, compromise,
discharge or release of the Guaranteed Obligations or any collateral (in whole
or in part), or for any modification or amendment of the terms thereof or of any
instrument or agreement evidencing the Guaranteed Obligations or the provision
of collateral, all without in any way impairing, releasing, discharging or
otherwise affecting the obligations of the Guarantors under this Guaranty. Each
Guarantor waives any defense arising by reason of any disability or other
defense of Borrower or any other guarantor (including any other Guarantor
hereunder), or the cessation from any cause whatsoever of the liability of
Borrower or any other Loan Party, or any claim that such Guarantor’s obligations
exceed or are more burdensome than those of Borrower or any other Loan Party and
waives the benefit of any statute of limitations affecting the liability of such
Guarantor hereunder. Each Guarantor waives any right to enforce any remedy which
any Guaranteed Party now has or may hereafter have against Borrower or any other
Loan Party and waives any benefit of and any right to participate in any
security now or hereafter held by the Guaranteed Parties. Further, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

8. Exhaustion of Other Remedies Not Required. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations. Each Guarantor waives diligence by
the Guaranteed Parties and action on delinquency in respect of the Guaranteed
Obligations or any part thereof, including, without limitation any provisions of
law requiring the Guaranteed Parties to exhaust any right or remedy or to take
any action against Borrower, any other guarantor (including any other Guarantor
hereunder), or any other person, entity or property before enforcing this
Guaranty against such Guarantor, including, but not limited to, the benefits of
Chapter 34 of the Texas Business and Commerce Code, §17.001 of the Texas Civil
Practice and Remedies Code, and Rule 31 of the Texas Rules of Civil Procedure,
or any similar statute.

 

4



--------------------------------------------------------------------------------

Execution Version

 

9. Reinstatement. Notwithstanding anything in this Guaranty to the contrary,
this Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any portion of the Guaranteed Obligations is
revoked, terminated, rescinded or reduced or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of Borrower or any
other person or entity or otherwise, as if such payment had not been made and
whether or not the Guaranteed Parties have in possession of or have released
this Guaranty and regardless of any prior revocation, rescission, termination or
reduction, in each case, however, other than a Released Guarantor.

10. Subordination. Each Guarantor hereby subordinates, to the extent herein
provided and except as otherwise set forth below in this Section 10, all
obligations and indebtedness of any Loan Party owing to such Guarantor, whether
now existing or hereafter arising (the “Subordinated Obligations”), to the
indefeasible payment in full of all Guaranteed Obligations. As long as no Event
of Default has occurred and is continuing, this Guaranty shall not limit any
Guarantor’s right to receive payment from any Loan Party on account of any
Subordinated Obligations. Upon the occurrence and during the continuation of an
Event of Default, the Guarantor agrees not to accept any payment for any
Subordinated Obligations. In the event of (i) any insolvency, bankruptcy,
receivership, liquidation, reorganization, readjustment, composition or other
similar proceeding relating to a Loan Party, its creditors as such or its
property, (ii) any proceeding for the liquidation, dissolution or other
winding-up of a Loan Party, voluntary or involuntary, whether or not involving
insolvency or bankruptcy proceedings, (iii) any assignment by a Loan Party for
the benefit of creditors, or (iv) any other marshalling of the assets of a Loan
Party, the Guaranteed Obligations (including any interest thereon accruing at
the legal rate after the commencement of any such proceedings and any additional
interest that would have accrued thereon but for the commencement of such
proceedings) shall first be paid in full before any payment or distribution,
whether in cash, securities or other property, shall be made by or on behalf of
or from the estate of such Loan Party to any holder of Subordinated Obligations.
If a Guarantor receives any payment of any Subordinated Obligations in violation
of the terms of this Section, such Guarantor shall hold that payment in trust
for Administrative Agent and Lenders and promptly turn it over to Administrative
Agent, in the form received (with any necessary endorsements), to be applied to
the Guaranteed Obligations.

11. Information. Each Guarantor agrees to furnish promptly to Administrative
Agent such information of the type described in Section 6.02(h) of the Loan
Agreement.

12. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, upon the insolvency, bankruptcy
or reorganization of Borrower or any other person or entity, or otherwise, all
such amounts shall nonetheless be payable by the Guarantors, jointly and
severally, immediately upon demand by the Guaranteed Parties.

13. Expenses. Each Guarantor shall pay, jointly and severally, on demand all
out-of-pocket expenses (including reasonable attorneys’ fees and expenses and
the allocated cost and disbursements of internal legal counsel) in any way
relating to the enforcement or protection of any Guaranteed Party’s rights under
this Guaranty, including any incurred in the preservation, protection or
enforcement of any rights of any Guaranteed Party in any case commenced by or

 

5



--------------------------------------------------------------------------------

Execution Version

 

against any Guarantor under the Bankruptcy Code (Title 11, United States Code)
or any similar or successor statute. The obligations of each Guarantor under the
preceding sentence shall survive termination of this Guaranty.

14. Application of Payments. Any payment received by any Guaranteed Party from
any Guarantor (or from any Lender pursuant to Paragraph 19 below), shall be
remitted to and applied by Administrative Agent in accordance with Section 8.03
of the Loan Agreement.

15. Amendments. No amendment or waiver of any provision of this Guaranty, nor
consent to any departure by any Guarantor herefrom, shall in any event be
effective unless the same shall be in writing and signed, in the case of
amendments, by the Guarantor(s) affected thereby and by Administrative Agent,
and, in the case of consents or waivers, by Administrative Agent, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which made or given. Notwithstanding the
foregoing, no Guarantor shall be released from this Guaranty except by a writing
signed by the Administrative Agent as permitted by Section 9.10 or Section 10.01
of the Loan Agreement.

16. No Waiver; Enforceability. No failure by the Guaranteed Parties to exercise,
and no delay in exercising, any right, remedy or power hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy or power hereunder preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law or in equity. The unenforceability or
invalidity of any provision of this Guaranty shall not affect the enforceability
or validity of any other provision herein.

17. Assignment; Governing Laws; Jurisdiction. This Guaranty shall (a) bind each
Guarantor and its successors and assigns, provided that such Guarantor may not
assign its rights or obligations under this Guaranty without the prior written
consent of Administrative Agent and the Lenders (and any attempted assignment
without such consent shall be void), (b) inure to the benefit of the Guaranteed
Parties and their successors and permitted assigns and each Lender may, without
notice to the Guarantor and without affecting the Guarantor’s obligations
hereunder, assign or sell participations in the Guaranteed Obligations and this
Guaranty, in whole or in part, and (c) be governed by the internal laws of the
State of New York; provided that the Administrative Agent and each Lender shall
retain all rights arising under applicable federal law.

Each Guarantor hereby irrevocably (i) submits to the non exclusive jurisdiction
of any State court sitting in New York City, any United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Guaranty, and
(ii) waives to the fullest extent permitted by applicable law any defense
asserting an inconvenient forum in connection therewith. Service of process by
the Guaranteed Parties in connection with such action or proceeding shall be
binding on each Guarantor if sent to such Guarantor by registered or certified
mail at its address specified below. Subject to such Lender’s compliance with
Section 10.07 of the Loan Agreement, each Guarantor agrees that each Lender may
disclose to any prospective purchaser and any purchaser of all or part of the
Guaranteed Obligations any and all information in such Lender’s possession
concerning such Guarantor, this Guaranty and any security for this Guaranty.

 

6



--------------------------------------------------------------------------------

Execution Version

 

18. Condition of Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from Borrower
such information concerning the financial condition, business and operations of
Borrower as such Guarantor requires, and that the Guaranteed Parties have no
duty, and such Guarantor is not relying on the Guaranteed Parties at any time,
to disclose to such Guarantor any information relating to the business,
operations or financial condition of Borrower.

19. Setoff. Each Guarantor agrees to the provisions of Section 10.08 of the Loan
Agreement.

20. Further Assurances. Each Guarantor agrees that at any time and from time to
time, at the expense of such Guarantor, to promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that Administrative Agent may reasonably request, to
enable Administrative Agent to protect and to exercise and enforce the rights
and remedies of the Guaranteed Parties hereunder.

21. Addition of Guarantors. The initial Guarantors hereunder shall be each of
the Subsidiaries of Borrower that are signatories hereto and that are listed on
Schedule 1 attached hereto. From time to time subsequent to the time hereof,
additional Subsidiaries of Borrower may become parties hereto as additional
Guarantors (each an “Additional Guarantor”) by executing a counterpart of this
Guaranty Agreement in the form of Exhibit A attached hereto and delivery to the
Administrative Agent of all items required pursuant to Section 6.12(b) of the
Loan Agreement. Upon delivery of any such counterpart to Administrative Agent,
notice of which is hereby waived by Guarantors, each such Additional Guarantor
shall be a Guarantor and shall be a party hereto as if such Additional Guarantor
were an original signatory hereof. Each Guarantor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Guarantor hereunder, or by any election by
Administrative Agent not to cause any Subsidiary of Borrower to become an
Additional Guarantor hereunder.

22. Notices. All notices, requests and other communications provided for
hereunder shall be in writing and given to Administrative Agent or any Guarantor
as provided in Section 10.02 of the Loan Agreement.

23. Joint and Several Obligations. Each Guarantor acknowledges that (i) this
Guaranty is a master Guaranty pursuant to which other Subsidiaries of Borrower
now or hereafter may become parties, and (ii) the guaranty obligations of each
of the Guarantors hereunder are joint and several.

24. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, EACH GUARANTOR AND EACH GUARANTEED PARTY WAIVES TRIAL BY JURY WITH RESPECT
TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON OR ARISING OUT OF THIS GUARANTY.
THIS GUARANTY (INCLUDING ANY SUPPLEMENTAL GUARANTY OR OTHER AGREEMENT BY WHICH A
PERSON BECOMES A GUARANTOR), AND THE LOAN AGREEMENT REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

7



--------------------------------------------------------------------------------

Execution Version

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Remainder of Page Intentionally Blank.

Signature(s) Page to Follow.

 

8



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, each of the Guarantors have caused this Guaranty to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.

 

PATTERSON PETROLEUM LLC PATTERSON-UTI DRILLING COMPANY LLC PATTERSON-UTI
MANAGEMENT SERVICES, LLC UNIVERSAL WELL SERVICES, INC. UNIVERSAL PRESSURE
PUMPING, INC. Each by:

/s/ John E. Vollmer III

John E. Vollmer III Senior Vice President—Corporate Development, Chief Financial
Officer and Treasurer

 

Continuing Guaranty

Patterson-UTI Energy, Inc.



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE 1

INITIAL GUARANTORS

Patterson Petroleum LLC

Patterson-UTI Drilling Company LLC

Patterson-UTI Management Services, LLC

Universal Well Services, Inc.

Universal Pressure Pumping, Inc.

 

Schedule 1 to Continuing Guaranty



--------------------------------------------------------------------------------

EXHIBIT A

COUNTERPART TO CONTINUING GUARANTY

In witness whereof, the undersigned Additional Guarantor has caused this
Counterpart to Continuing Guaranty to be duly executed and delivered by its duly
authorized officer as of             , 20    .

 

 

[NAME OF ADDITIONAL GUARANTOR] By:

 

Name:

 

Title:

 

 

Exhibit A to Continuing Guaranty